PER CURIAM.
After a hotly-contested divorce suit, the parties having agreed to a division of their property but being unable to agree as to price, the trial judge [on July 14, 1977] appointed an appraiser and a listing broker to sell the residence of the parties. After the report of the appraiser was returned, the trial court ordered the husband to execute the listing agreement for the price stated in the appraisal. These appeals ensued, contesting the right of the trial court to appoint the appraiser in the first instance. We affirm.
The time for taking an appeal from the order of July 14, 1977 appointing the appraiser had expired. The only question that would have remained for consideration might have been the reasonableness of the value affixed on the property. No such attack was made on the appraisal, the order of the trial judge requiring a sale in compliance with the previous property settlement Agreement of the parties is hereby affirmed: Edwards v. Edwards, 144 Fla. 374, 198 So. 14 (1940); Herman A. Thomas, Inc. v. Sharpe, 309 So.2d 592 (Fla.3d DCA 1975).
Affirmed.